



Exhibit 10.1


RETIREMENT AND RELEASE AGREEMENT
David T. Seaton (“Employee”) and Fluor Enterprises, Inc. (“Company”) have
reached the following Retirement and Release Agreement (“Agreement”) in
connection with Employee’s separation of employment and retirement from the
Company. In this Agreement, “Parties” refers to Employee and Company.
1.
Payments. The Company will make the payments and accommodations provided below
in consideration of Employee’s execution of this Agreement and the attached
exhibit as referenced and provided for herein. Employee understands that the
Company will deduct from any payments specified herein federal withholding taxes
and other deductions the Company is required by law to make from wages and other
payments to employees. Employee further understands that the payments and the
retirement treatment to long term incentives set forth in this Paragraph 1 are
all the Employee is entitled to receive from the Company under this Agreement
except for those benefits described in Paragraph 6 to which Employee may be
entitled. Employee understands and agrees that he will receive no further wages,
vacation, separation pay, bonuses, incentive payments, allowances, perquisites
or other similar payments or benefits from the Company other than those set out
in this Agreement.



a.
The Company will continue Employee’s active employment in a non-executive and
non-officer status at his normal base salary up to and including September 13,
2019 (the “Retirement Date”) at which time Employee will retire from the
Company. During the interim period before the Retirement Date, Employee shall
remain an employee of the Company and shall undertake all such tasks and duties
as requested to ensure that there is a smooth handover of his responsibilities
and a seamless transition. Employee’s continued employment prior to the
Retirement Date shall be at a level that results in a “separation from service”
under the Fluor Executive Deferred Compensation Plan and for purposes of Section
409A of the Internal Revenue Code (the “Code”). The Parties agree that the
Change in Control Agreement between Fluor and the Employee, dated June 30, 2010,
is hereby terminated with immediate effect.



b.
Employee will receive a total gross payment of One million Three-hundred and
Thirty-four Thousand dollars ($1,334,000) (the “Separation Payment”) which is
equal to one (1) times his base salary as of the date of this Agreement. The
Separation Payment will be made upon the later of: (1) Employee’s last day of
employment, or (ii) within two weeks after the effective date of this Agreement.
Employee acknowledges that this payment is adequate consideration for this
Agreement.



c.
Employee aknowledges and agrees that he will not receive any portion of his 2019
Annual Incentive Award or any other bonus payments under the Fluor Corporation
2017 Performance Incentive Plan or any other similar plans.



d.
The payment in Paragraph 1b above is intended to include any and all payments to
which Employee may be entitled under the Company’s Executive Severance Policy
and are not intended to be in addition to, or duplicative of, the Company’s
Executive Severance Policy.



e.
For the purpose of Employee’s Fluor stock incentives, and subject to the terms
and conditions set forth in the applicable incentive plans and agreements,
Employee’s separation of employment will be treated as being in connection with
retirement, effective on the Retirement Date, provided Employee executes and
delivers to the Company this Agreement and the “Long Term Incentives
Vesting/Forfeiture Agreement” in the form attached as Exhibit 1 with the
following results:



(i)
Restricted Stock Units (“RSUs”), Non-Qualified Stock Options, and VDI Awards
granted to Employee at least one year prior to the Retirement Date shall
continue to vest and continue to be payable in accordance with their terms on
the dates set out in the Awards notwithstanding such termination. RSUs and VDI
awards held by Employee for less than one year prior to the Retirement Date
shall be forfeited.



Retirement and Release Agreement-Page 1



--------------------------------------------------------------------------------





(ii)
For the 2017 and 2018 option grants, Employee shall have the original 10-year
term of the Option to exercise. For all other outstanding option grants,
Employee shall have three years to exercise vested stock options following his
Retirement Date (but in no case beyond the original 10-year term of the option).



f.
All accrued unused TOWP will be included in Employee’s final pay and paid out on
the next regular pay date following his retirement from the Company.



g.
Employee may purchase the golf club membership currently owned by Company at
Dallas National for an amount equal to the fair market value of such membership
interest as determined by Company. Employee shall transfer all other Company
memberships held in his name to the Company.



2.
No Obligation to Make Payment under Normal Policies. Employee agrees that the
payments and accommodations described in Paragraph 1a, 1b, and 1e above are more
than the Company is required to pay and/or provide under its normal policies and
procedures. Additionally, Employee understands and agrees he is not entitled to
the consideration referenced in Paragraph 1a, 1b, and 1e unless and until
Employee signs and delivers to the Company: (i) this Agreement within 21
calendar days without revoking it within the time period set forth in Paragraph
4; and (ii) the Long Term Incentives Vesting/Forfeiture Agreement attached as
Exhibit 1. Employee agrees that upon the receipt of his final paycheck and his
accrued, unused TOWP, he will have been paid in full for any/all compensation he
claims to be owed by the Company, including, but not limited to, salary, wages,
commissions, bonuses, or any other compensation, and disavows any right or claim
to any additional compensation other than that set forth herein pursuant to this
Agreement, to which he becomes entitled as set forth herein.



3.
Complete Release. Subject to Paragraph 8 in this Agreement, Employee agrees to
release the Company, and its current and former parent companies, subsidiaries,
affiliated companies, related companies and joint ventures and each of their
respective current and former officers, directors, board members, shareholders,
affiliates and controlling person(s) (if any), employees, attorneys,
representatives, predecessors, successors, assigns, divisions, co-employers,
vendors, contractors and all other persons acting by, through, under, or in
concert with any of them (collectively “Releasees”) from any and all claims,
charges, complaints, lawsuits, liabilities, obligations, promises, agreements,
damages, actions, causes of action, rights, demands, costs, losses, debts and
expenses, injuries and grievances of any and every kind. Said release includes,
but is not limited to, a full release of any and all claims for punitive
damages, attorneys’ fees, injunctive relief, declaratory relief, equitable
relief, loss of wages, loss of other employment, back pay, front pay, liquidated
damages, compensatory damages, personal injury, emotional distress, mental
anguish, libel, slander, defamation, vacation pay, sick pay, pension
contributions or benefits, medical or health benefits, short or long term
disability benefits, and any other employee benefits; and any and all claims and
demands of any other kind and nature whatsoever, foreseen, unforeseen, or
unforeseeable, now known or which may hereafter be discovered relating to his
employment with and/or Retirement from Employer, or to any event, act or
omission that has occurred as of the date this Agreement is executed, and
includes, but is not limited to, to the fullest extent allowed by law, all
liability arising from:

•
Title VII of the Civil Rights Acts of 1964;

•
the Americans with Disabilities Act of 1990;

•
the Family and Medical Leave Act;

•
Genetic Information Nondiscrimination Act of 2008

•
the Fair Labor Standards Act;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
the Age Discrimination in Employment Act of 1967;

•
the Older Workers Benefit and Protection Act of 1990;

•
the Uniformed Services Employment and Reemployment Act of 1994;

•
the Employee Retirement Income Security Act of 1974;

•
the Health Insurance Portability and Accountability Act;

•
the Occupational and Safety Health Act of 1970;

•
the Worker Adjustment and Retraining Notification Act;

•
the Equal Pay Act;

•
Executive Orders 11246 and 11141;

•
the Rehabilitation Act of 1973;



Retirement and Release Agreement-Page 2



--------------------------------------------------------------------------------





•
any and all local, municipal, state, or federal statutes, regulations or
ordinances;

•
any and all claims arising under state or federal common law;

•
any claims for attorneys’ fees or costs.



4.
Waiver of ADEA Claims. The release set forth above includes a waiver of rights
and claims which Employee may have arising under the Age Discrimination in
Employment Act of 1967 (Title 29, United States Code, Section 621, et seq.)
(“ADEA”). In compliance with the Older Workers Benefit and Protection Act of
1990:



a.
Employee is advised to consult with an attorney before accepting this agreement
and waiving his rights and claims under the ADEA. Employee understands that by
signing this release, he waives his rights and/or claims under the ADEA.



b.
Review period. Employee acknowledges that he has been given a period of up to
twenty-one (21) days to review and consider this Agreement and to consult with
an attorney, accountant and/or other advisors before signing and that the actual
time he has taken for such purposes was adequate for all appropriate
consultations. Any changes in this agreement, whether material or immaterial, do
not restart the running of the 21-day period.



c.
Revocation period. Employee understands that he has a period of seven (7) days,
commencing with the day after the date of his signature on this Agreement, to
revoke this agreement. To revoke, Employee must provide written notice to John
Reynolds, Fluor Enterprises, Inc., 6700 Las Colinas Blvd. (W1H), Irving, TX
75039. Such written notice must be received no later than 11:59 pm (CST) on the
seventh day after Employee signs this Agreement.



d.
This Retirement and Release Agreement will not be effective or enforceable until
Employee has returned the fully executed Agreement and the seven day period has
expired (“Effective Date”). If Employee revokes this Agreement, it shall not be
effective or enforceable. Further, if this Agreement is revoked, Employee will
not receive the payments and accommodations described in Paragraph 1 other than
the payment provided for in Paragraph 1f, and any outstanding stock based awards
shall be governed by the terms of the applicable award agreements.



5.
Additional Facts. Employee agrees and acknowledges that he may hereafter
discover facts different from, or in addition to, those he now believes to be
true with respect to any or all of the claims or demands herein released.
Nevertheless, the Company and Employee agree that the release set forth above
shall be and remain effective in all respects, notwithstanding the discovery of
such different or additional facts.



6.
Release Inapplicable to Retirement Benefits. This release does not include a
release of Employee's right, if any, to retirement benefits under the Company's
standard retirement programs.



7.
No Pending Claims/Lawsuits. Employee represents that he has no pending
complaints, actions, charges or claims of any nature (on his own behalf or in
conjunction with any other person or entity) against the Releasees based on, or
related to, any events or actions that occurred prior to the execution of this
Agreement, and that Employee is not currently aware of facts that would support
any such claim. Employee further represents that he has no knowledge of any
unreported conduct by or on behalf of the Company that in his view is or may be
inconsistent with applicable law, regulation, or Company standards of conduct
and compliance.



8.
Notwithstanding what is stated in Paragraphs 7, 12, 13, 14, 15, 16 and 23, or
any other provision in Agreement, nothing in this Agreement or in the Exhibit
thereto prohibits or restricts Employee from either filing charges/complaints
with any governmental agency or participating in a proceeding before any
governmental agency responsible for the enforcement of any local, state, or
federal law. However, Employee understands and agrees that, except as set forth
in the following subparagraph, he will not be entitled to any financial recovery
or non-monetary relief from any judgment, decision, or award upon any claim
released by him in Paragraph 3 above regardless of who filed or initiated any
such complaint, charge, or proceeding.

In addition, nothing in this agreement prohibits Employee from: (i) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity, including but
not limited to, the U.S. Department of Justice, the U.S. Securities and Exchange
Commission, the U.S.


Retirement and Release Agreement-Page 3



--------------------------------------------------------------------------------





Congress, Occupational Health and Safety Administration, or any agency Inspector
General; (ii) making any other disclosures that are protected under the
whistleblower provisions of federal law or regulations; or (iii) otherwise fully
participating in any whistleblower programs, including the right to receive an
incentive award authorized under federal statute or regulation for information
provided to the Securities & Exchange Commission or any other federal regulatory
or law enforcement agency.
9.
Non-Admission of Wrongdoing. By making this Agreement, neither the Company nor
the Employee admits that they have done anything wrong.

10.
Non-Release of Future Claims. This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964 or the Americans with
Disabilities Act which arise after the date the Employee signs this Agreement.
In addition, the Company and Employee acknowledge and agree that the release set
forth in Paragraph 3 does not include any claims Employee may have against the
Company for its failure to comply with or breach of any provision in this
Agreement.



11.
Other Officer / Director Positions. Employee agrees to resign immediately
(whether or not requested by the Company) from any officer or director positions
or trusteeships Employee holds with Company, its parent companies and their
respective subsidiaries, joint ventures, or related entities and agrees to
execute such documents as may be necessary to give effect to his resignation.



12.
Company Property and Company Resources. Employee’s failure to return and deliver
on or before the Retirement Date all Company property, including but not limited
to, any and all documents, records, notebooks, reports, blueprints, manuals,
etc. downloaded by him or provided to him by the Company, and all documents,
materials of a secret, confidential, proprietary, or attorney-client privilege
nature relating to the Company’s business and which are in his possession or
under his control, and to maintain the confidentiality of such materials
thereafter, will be deemed a breach of this Agreement. Employee understands and
agrees that the Company will assert all rights and remedies under the law, and
in equity, that it may be entitled to as result of any breach of this Agreement.
Notwithstanding the foregoing, the Company agrees to permit Employee to retain
his assigned Company iPhone and iPad and mobile hot spot; provided however that
Employee understands and agrees that such equipment shall be wiped clean by
appropriate Company personnel consistent with Company policy and practice.
Employee understands that the Company will make a forensic copy of the contents
of such equipment to comply with litigation hold obligations prior to having the
equipment wiped clean. Employee agrees to cooperate with the Company’s efforts
to make such forensic copies. Additionally, until December 31, 2019, the Company
will allow Employee to utilize remotely the services of Employee’s current
administrative assistant, but only while she is employed and working at the
Company, to provide secretarial services to Employee up to two hours per week.



13.
Consequences of Employee Breach of Promises. If Employee files a lawsuit based
on legal claims that he has released, or otherwise breaches in this Agreement,
Employee understands and agrees that the Company will be entitled to assert all
rights and remedies, in law and in equity, that it may be entitled to as a
result of any breach of this Agreement.



14.
Confidential Information. Employee understands and agrees that in the course of
Employee's employment with the Company, Employee has acquired confidential
information and trade secrets concerning the Company's operations, such as but
not limited to, the company’s existing and prospective customers, suppliers,
sales process, service practices, pricing strategies, cost of materials,
information pertaining to its customers and suppliers, the Company’s future
plans and its methods of doing business. Employee understands and agrees it
would be extremely damaging to the Company if Employee disclosed such
information to a competitor or made it available to any other company.

Employee understands and agrees that such information has been divulged to him
in confidence and he understands and agrees that he will keep such information
secret and confidential unless disclosure is required by court order or
otherwise by compulsion of law. In view of the nature of Employee’s employment,
and the information and trade secrets Employee has received during the course of
his employment, Employee also agrees that the Company would be irreparably
harmed by any violation, or threatened violation of the agreements in this
paragraph and that, therefore, the Company shall be entitled to injunctive
relief, including any temporary restraining order, preliminary and/or permanent
injunction prohibiting him from any violation or threatened violation of such
agreements, without waiving


Retirement and Release Agreement-Page 4



--------------------------------------------------------------------------------





any other rights or claims that Company may have to pursue in law or equity.
Employee understands and agrees that confidential information developed by him
in the course of his employment by the Company shall be subject to the terms and
conditions of this Agreement as if the Company furnished the same confidential
information to Employee. As noted above in Paragraph 8, this Agreement does not
limit Employee from providing any documents to any governmental agency,
including the U.S. Securities and Exchange Commission, as part of a
whistleblower action and/or a report of possible violations of any federal
securities law.


Under the federal Defend Trade Secrets Act of 2016, Employee shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigation a
suspected violation of law; or (b) is made to Employee’s attorney in relation to
a lawsuit for retaliation against Employee for reporting a suspected violation
of law; or (c) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.


15.
Non-Disparagement. Employee agrees that he will not take any action or make or
cause to be made any false or defamatory statements, written or oral, that
disparage, are inimical to, are critical of, or damage the reputation of, or
that otherwise work in any way to the detriment of, or which disrupts or impairs
the Company’s normal operations, or that may be potentially embarrassing to the
Company or any of its past or present affiliates, subsidiaries, agents,
officers, directors, shareholders, employees, representatives or agents. This
paragraph is intended to apply to any false or defamatory statements that may be
harmful to professional reputation or personal reputation or character. The term
“statements” is intended to extend to all forms of communications, including but
not limited to verbal, written, e-mails, chat rooms, instant messaging, and all
other forms of electronic communication. Further, if a prospective employer of
Employee contacts the Company’s employment verification representative or
service, such person or service will verify dates of employment and last
position held, and will only disclose or verify any additional information that
Employee authorizes, in writing, the Company to provide.



16.
Authorized Disclosures. Nothing in Paragraphs 12, 13, 14, 15, 16, and 23 shall
prevent Employee or Company from responding truthfully and accurately to any
inquiry or request for information when required by court order, a government
investigation or otherwise by compulsion of law. If any inquiry or request for
information is required by court order or compulsion of law, Employee will
provide the Company with commercially reasonable adequate notice in advance of
such proposed disclosure to enable the Company to be heard with respect to any
such disclosure.

Employee shall notify:
Fluor Enterprises, Inc.
Attention: John Reynolds, Chief Legal Officer
6700 Las Colinas Blvd.
Irving, TX 75039
Facsimile: (469) 398-7700


In the event of a material breach or threatened material breach of Paragraphs 14
and 15 the Company, in addition to its other remedies at law or in equity, shall
be entitled to injunctive or other equitable relief in order to enforce or
prevent any violations of such paragraphs.
17.
Section 409A.



a.
It is intended that the payment of all benefits pursuant to Paragraph 1 of this
Agreement be exempt from Section 409A of the Internal Revenue Code, as amended
(the “Code”) and the regulations promulgated thereunder (“Section 409A) due to
(i) the involuntary termination exception as set forth in Section
1.409A-1(b)((9)(iii) of the final regulations issued under Section 409A or such
other exemption as may apply; (ii) the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the final regulations issued under Section 409A; or
(iii) such other exemption as may apply.



b.
Notwithstanding the foregoing, to the extent any payments under this Agreement
are subject to (and not exempt from) Section 409A, it is intended that such
payments will comply with Section 409A as amounts payable on the



Retirement and Release Agreement-Page 5



--------------------------------------------------------------------------------





earlier of a “fixed schedule” in accordance with Section 1.409A-3(i)(1)(i) of
the final regulations issued under Section 409A, , or a “separation from
service” as set forth in Section 1.409A-1(h) of the final regulations issued
under Section 409A, such that no portion of the payments will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply.


c.
Each payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the final
regulations issued under Section 409A.



d.
This Paragraph 17 is intended to comply with the requirements of Section 409A of
the Code so that none of the payments and benefits to be provided hereunder will
be subject to either (1) the six (6) month delay which may otherwise be required
with respect to payments of deferred compensation to “specified Executives” as
defined in Section 409A, and (b) any additional tax imposed under Section 409A,
and any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A. Notwithstanding the
foregoing, in the event that it is determined that the payments provided under
Paragraph 1 of this Agreement are deferred compensation that are payable
pursuant to a separation from service, then such payments will be delayed for
six months in accordance with the six month delay rules applicable to the
Company’s other nonqualified deferred compensation plans.



18.
Assistance in Litigation. Employee agrees to make himself reasonably available
for any future assistance related to any investigation, inquiry, subpoena,
administrative proceeding, claim, litigation, arbitration, or dispute
(collectively “Litigation”) involving Company, Fluor Corporation, their
respective subsidiaries, joint ventures, related entities, former employees,
shareholders, officers, or directors as may be requested by the Company. Among
other things, with reasonable advance notice, Employee will meet with the
Company’s representatives and attorneys at mutually convenient times and
locations to prepare for such Litigation and will appear and provide evidence
(written or oral testimony) in any pending or future Litigation. If Employee is
called as a witness by the Company to give testimony in any legal matter,
Employee understands that Employee is to answer proper questions truthfully. For
Employee’s involvement and assistance the Company agrees to pay Employee’s
reasonable out-of-pocket expenses, and to the extent permitted by law,
regulation or applicable rules of Court, lost earnings calculated at a rate of $
665 per hour incurred directly as a result of such assistance. Any compensation
is not, and shall not be, contingent upon the content of Employee’s testimony in
the course of any Litigation matter nor shall the compensation be contingent on
the outcome of any such matter.



19.
Modifications of Agreement. This Agreement can only be modified in writing and
signed by both Employee and an authorized representative of the Company.



20.
Interpretation of Agreement. This Agreement will be interpreted in accordance
with the plain meanings of its terms and not strictly for or against either of
the parties. The parties agree that any ambiguities will not be construed solely
against the drafting party.



21.
Applicable Law. This Agreement shall be governed by and construed and enforced
under Texas law, excluding the provisions thereof which refer to the laws of
another jurisdiction. The Parties agree to submit to the jurisdiction and venue
of the state or federal courts in Dallas County, Texas, and applicable appellate
courts therefrom, in any action or proceeding brought with respect to or in
connection with this Agreement.



22.
Severability. If any provision or part of this Agreement is held or determined
to be invalid or unenforceable for any reason, each such provision or part shall
be severed from the remaining provisions of the Agreement or the Agreement shall
be read and interpreted as if it did not contain such provision or part. The
validity and enforceability of remaining provisions shall not be affected by any
such invalid or unenforceable part or provision; however, if Employee seeks to
invalidate any portion of the release in Paragraph 3 and any such portion of the
release is held to be unenforceable, RELEASEES may seek modification or
severance of such portion or may terminate the Agreement or consider the
Agreement null and void.





Retirement and Release Agreement-Page 6



--------------------------------------------------------------------------------





23.
Entire Agreement. This Agreement along with Exhibit 1, which is incorporated by
reference as if fully set forth herein, is the entire Agreement between Employee
and Company and supercedes all prior negotiations, agreements, and/or
understandings between the parties, whether written or oral. However, this
Agreement is not intended to eliminate any indemnification protections Employee
has under any prior agreements with Company or change the terms and conditions
of any confidentiality agreement Employee may have signed at the time of hire or
during his employment with the Company, except that Employee may make
disclosures as expressly set forth in Paragraph 8 of this Agreement. Further,
the Company has made no promises to Employee other than those in this Agreement.



PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
BY SIGNING BELOW EMPLOYEE ACKNOWLEDGES THAT HE HAS READ ALL ASPSECTS OF THIS
AGREEMENT AND UNDERSTANDS ITS PROVISIONS AND THE EFFECT OF SUCH PROVISIONS ON
EMPLOYEE’S RIGHTS. EMPLOYEE ALSO ACKNOWLEDGES THAT THIS AGREEMENT AND THE
RELEASE AND WAIVER OF CLAIMS CONTAINED HEREIN ARE KNOWINGLY AND VOLUNTARILY
ENTERED INTO.


9/10/2019
 
 
/s/ David T. Seaton
DATE SIGNED
 
 
DAVID T. SEATON - SIGNATURE
 
 
 
 
 
 
 
FLUOR ENTERPRISES, INC.
9/10/2019
 
BY:
/s/ John Reynolds
DATE SIGNED
 
 
 
 
 
 
 

            


Retirement and Release Agreement-Page 7



--------------------------------------------------------------------------------





Exhibit 1 to Retirement and Release Agreement
LONG TERM INCENTIVES VESTING/FORFEITURE AGREEMENT
This Long Term Incentives Vesting/Forfeiture Agreement (the “LTI
Vesting/Forfeiture Agreement”) is between Fluor Enterprises, Inc., (the
"Company") and David T. Seaton (the “Employee”).
Underlying Premises of this Long Term Incentives Vesting/Forfeiture Agreement
Whereas Employee shall retire from the Company on or about September 13, 2019
(the “Retirement Date”) as per the terms set forth in the Retirement and Release
Agreement to which this Exhibit 1 is attached (“Retirement and Release
Agreement”); and
Whereas Employee desires to have certain outstanding grants of unvested
non-qualified stock options, restricted stock units and value driver incentives
(“Long Term Incentives”) vest; and
Whereas such Long Term Incentives have certain vesting restrictions when an
Employee separates their employment from the Company in connection with
retirement;
NOW, THEREFORE, for good and valuable consideration, Employee and the Company
hereby agree to the following terms and conditions:
1.
Consideration. In exchange for the promises below, the Company agrees to vest
unvested non-qualified stock options, restricted stock, and value driver
incentives (“Long Term Incentives”) of Employee in connection with retirement as
provided for in the applicable plan documents if such Long Term Incentives were
granted to Employee at least one year prior to the Retirement Date. For clarity,
Long Term Incentives granted to Employee in February 2019 or otherwise held by
Employee for less than one year prior to the Retirement Date shall be forfeited
and shall not continue to vest.



2.
Vesting Requirement/Conditions. For the consideration provided in paragraph 1
above, Employee agrees that he will not engage in any detrimental activity as
provided for in paragraphs 3 and 4 below.



3.
Detrimental Activity. Employee agrees that for a period of twelve (12) months
following his Retirement Date, he will not, directly or indirectly, accept or
become engaged in any capacity (whether as an employee, partner, consultant,
agent or other arrangement) with any other company engaged in or about to become
engaged in any business that directly competes with the Company and/or its
affiliates, including its parent corporation (a “Competitive Business”). This
restriction applies to Employee working for a Competitive Business within a 50
mile radius of a Company office or project (existing or scheduled to start
within 3 months of Employee’s Retirement Date). Such activity will be considered
to be detrimental to the Company and/or its affiliates. A Competitive Business
includes any engineering and/or construction company headquartered or having a
physical presence in any county, parish, or province in which the Company or its
affiliates conducts business operations that are substantially similar to and/or
competitive with, the Company’s or an affiliate’s business operations as its
business exists on the Retirement Date. The foregoing obligations shall not be
deemed to prohibit Employee from being an owner of less than 5% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Employee has no active participation in the business of such
corporation. Additionally, Detrimental Activity shall also include soliciting or
participating in or assisting in any way in the solicitation of any clients or
employees of the Company or of any of its affiliates for a period of one year
from the Retirement Date. Detrimental Activity shall also include failure to
return the Company’s property; however, Employee understands he is not limited
from providing any documents to any governmental agency, including the U.S.
Securities and Exchange Commission, as part of a whistleblower action and/or a
report of possible violations of any federal securities law as stated in
Paragraph 8 of the Retirement and Release Agreement. Employee may request the
written consent of the Chief Legal Officer of the Company for any exceptions to
this LTI Vesting/Forfeiture Agreement that Employee wants the Company to
consider, which may or may not be granted.



4.
Confidential / Trade Secrets / Company Proprietary Information. Employee further
understands and agrees that in the course of Employee's employment with the
Company, Employee has acquired confidential and Company proprietary information
and trade secrets concerning the Company's operations, its future plans, pricing
strategies, cost of materials,



Retirement and Release Agreement-Page 8



--------------------------------------------------------------------------------





and its methods of doing business. Employee understands and agrees it would be
extremely damaging and detrimental to the Company if Employee disclosed such
information to a competitor, made it available to any company, or competed with
Company or its affiliates in any way. Employee therefore acknowledges and agrees
that he will not use or disclose such information to benefit another company
without the prior written authorization of the Company’s Chief Legal Officer.
Employee understands and agrees that such information has been divulged to him
in confidence and in consideration of the promises made in this LTI
Vesting/Forfeiture Agreement, and that the Company provided Employee with access
to such information during his employment.


5.
Authority to Reform. Employee acknowledges and agrees that the forfeiture of
unvested Long Term Incentives for voluntarily engaging in Detrimental Activity
and the geographic and time restrictions set forth herein are reasonable and are
no greater than required to adequately protect the Company’s legitimate business
interests. However, if at the time of enforcement of this LTI Vesting/Forfeiture
Agreement, a court shall refuse to enforce this LTI Vesting/Forfeiture
Agreement, whether because the time limit is too long or because the
restrictions are more extensive than is necessary to protect the business and
goodwill of the Company, the parties understand and agree and direct that the
court modify the restrictions to cover the maximum period, scope, and area
permitted by law.



6.
Remedies. In the event Employee breaches or threatens to breach this LTI
Vesting/Forfeiture Agreement by participating in Detrimental Activity (for
example and without limitation, Employee becomes employed or otherwise engaged
by an entity that competes with the Company or an affiliate or solicits clients
or Fluor employees as provided above), Employee will forfeit any further vesting
of any long term incentive awards and may be required to repay the value of
vested awards to the Company to the extent that any vesting occurred in reliance
on Employee’s promises as provided above. In addition and supplementary to other
rights and remedies existing in its favor, the Company may apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions in this agreement (without posting a bond or other security).



7.
Governing Law and Venue. This LTI Vesting/Forfeiture Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of law principles. With respect to any claim or dispute related
to or arising under this Agreement, the parties hereby consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in Dallas
County, Texas and appropriate appellate courts therefrom. This choice of forum
and law is knowingly and voluntarily agreed to by the parties for their mutual
convenience and in exchange for the consideration provided by the Company as
stated herein, and is made a material part of this Agreement.



8.
Entire Agreement. This LTI Vesting/Forfeiture Agreement, in conjunction with the
Retirement and Release Agreement and governing plan documents, contains the
entire agreement of the parties with respect to the subject matter and
supersedes any and all prior understandings, agreements or correspondence
between the parties. This LTI Vesting/Forfeiture Agreement may not be waived or
released by the Company unless in writing signed by the Chief Legal Officer and
the Employee. No course of conduct or failure or delay in enforcing the
provisions of this LTI Vesting/Forfeiture Agreement shall be construed as a
waiver of such provisions or affect the validity, binding effect or
enforceability of this LTI Vesting/Forfeiture Agreement or any provision hereof.

            
 
 
 
EMPLOYEE
9/10/2019
 
 
/s/ David T. Seaton
DATE SIGNED
 
 
DAVID T. SEATON - SIGNATURE
 
 
 
 
 
 
 
FLUOR ENTERPRISES, INC.
9/10/2019
 
BY:
/s/ John Reynolds
DATE SIGNED
 
 
 
 
 
 
 

    


Retirement and Release Agreement-Page 9

